E. Darwin Smith, J.
(dissenting) :
The- contracts of an infant are not void, but voidable at his election on his arrival at full age. If he would rescind his executed contract on coming of age, on the ground of infancy, he must restore the consideration received by him. (2 Kent, 241; 1 American Leading Oases [Hare & Wallace ed.], 318; Tyler on Infancy, 78, § 38, and the cases there cited; Roof v. Stafford, 7 Cowen, 182.) The rescission of the contract is not complete till the consideration is restored. The acts in revocation of the contract, otherwise effectual for that purpose, are merely provisional, sufficient, perhaps, to convert the grantee from an infant into a trustee or mortgagee in possession, until such consideration is fully paid. Such is the equitable rule, I think, which should be applied in such cases, not only where the court is applied to, to give effect to the demand or claim of the infant for its aid, as in Killers v. Bennett (3 Edw. Ch., 222), or when applied to to restrain the unjust claim of the infant, to enforce a rescission at law without the restoration of the consideration.
But it is found in this case, by the learned judge who tried this cause at Special Term, that prior to the defendant’s obtaining his majority he had wasted or otherwise ceased to possess the sum of $400 by him received as the purchase-price of said premises; and at the time of his attaining such majority was possessed of no part of said purchase-price, and was possessed of no property, except said land, and upon this ground the decision was put that the defendant could disaffirm such deed without repayment of the consideration. To this conclusion I cannot assent. It seems to me that it converts this claim of infancy to annul all contracts into a weapon of offense and an’ engine of fraud, instead of being a shield against imposture and wrong. This proposition is so asserted in Tyler on Infancy (p. 70, § 37), but no authority or adjudged case is cited in its support, but dieta to that effect are contained in several cases in other States. In the American Leading Cases (vol. 1, 319, Hare & Wallace ed.), some cases are cited in support of it, in respect to the sale and exchange of personal property by or with infants, to the effect that if, during infancy, the property is wasted, sold or deteriorated, those acts done or allowed during infancy cannot be a conversion of the property, so that upon demand therefor and a refusal; after *497a rescission by the infant, trover would lie against him ; but it is not there held that the inability for such reason to restore the property in its state at the time of the sale or exchange, or its equivalent, would not defeat the claim, on the part of the infant, to rescind the contract.
This was, in effect, held in Bartholmew v. Finnemore (17 Barb., 428), and many cases cited, to show that the infant in such case must restore the consideration or its equivalent, and no judge of any court in this State has held to the contrary, or in conformity with the decision at Special Term, in any case to which we have been referred, or which I have been able to find.
The rule is universally stated in the cases in our courts in the unqualified terms used in 2 Kent (supra), that the infant can only rescind on the repayment of the purchase money. The doctrine that the infant may rescind without restoring the consideration, it seems to me is repugnant to every sound principle of law, justice and equity, and particularly adapted to provoke and reward extravagance, prodigality and rascality in young men approaching their majority. Infancy and fraud, in respect to the right of rescission of the contract, stand, or should stand, I think, substantially upon the same ground. The party seeking to rescind for infancy or fraud should act with reasonable promptness, and restore the other party to the same condition he was in when the contract was made.
I cannot agree with my brethren in the opinion that the acts of the plaintiff, in taking the deed and paying the money to his son, was such misconduct or violation of duty on the part of'the father to his son, as to discharge the infant son from the obligation to repay such money. For fraud, deception, or imposition practiced on his son the father, like all other guardians or parties, is liable in equity to restore the property received or purchased by him. But the rule is universal in cases of fraud, that the party seeking to avoid the contract must restore the consideration received. But the infant may revoke his contract, without showing fraud or deception, simply on the ground of infancy.
The consideration in respect to the misconduct of the father, in purchasing the property of his son, has nothing to do, as I conceive, with the question whether the latter may rescind without *498payment of the purchase-price received by him, when he has wasted the same before he comes to rescind.
That consideration relates solely to the question of fraud or imposition, practiced by-the father or guardian in his intercourse with his ward, in making a contract with him.
It does not appear that the consideration paid by the plaintiff for the land was not fully adequate and all that the same was worth; or that any advantage was taken by him to overreach the defendant. The latter had just married a wife, most probably without the knowledge or approval of his father; and being thus •charged with the responsibility for her support, wished to go west and set up for himself, and where he doubtless supposed wdth his and his wife’s industry, labor and care, they could support a family. The plaintiff acquiesced in the wishes of his son in this respect, paid him $400 for his little lot of land and relinquished his right to the labor and services of his son till his majority.
In nothing shown in the evidence does the plaintiff appear to have been a hard, unjust or unkind father, and there is nothing shown in the evidence, to justify any reproach upon him in this connection or to change the legal rights of the parties.
The judgment should be reversed and a new-trial granted.
Present — Mullin, P. J., Smith and Gilbert, JJ.
Judgment affirmed.